DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The restriction requirement mailed 23 November 2021 is hereby withdrawn and claims 5-6 and 11-13 are hereby rejoined and fully examined for patentability under 37 CFR 1.104 with the instant Office action.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.  
A review of the prior art of McCallum does not find a teaching of an iron nitride coating as claimed.  Rather, Column lines 7-29 of McCallum teaches where a nitride layer is formed by reactive materials and where these materials are the rare-earth transition metal and boron.  There is no disclosure of an iron-nitrogen layer and therefore the technical feature between the Groups is considered novel.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show Figure 2 as a flow chart as described in the specification.   Paragraphs 25 and 44 of the originally filed specification state where Figure 2 is a flow chart.  However, Figure 2 appears to be a copy of Figure 1.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a core layer and an antioxidant layer…and the core layer is externally coated with an iron-nitrogen layer” and is considered indefinite as it is unclear if the antioxidant layer is the outermost layer or the iron-nitrogen layer is the outermost layer and therefore the scope of the claim is unclear.  Figure 1 and Paragraph 28 of the originally filed specification disclose where the iron-nitrogen layer is between the core and antioxidant layer and the examiner suggests incorporating this concept into the claim to overcome the rejection.  Claims 2-16 are included in this rejection as they depend upon a rejected claim.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 3-5, 9, 12-13, and 15-16 recite broad recitations of a first range, and the claims also recite preferred, more preferred, and most preferred ranges which are the narrower statement of the ranges/limitations.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) 
Claims 11 and 14 recite an optional zero content for M and are considered indefinite as M is positively recited as being required in claim 1 and it is unclear how this may be omitted from a required material.  This also brings into question how the claim is further limiting than claim 1 from which the claims depend.

Allowable Subject Matter
Claims 1-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art to the instant claims is that of McCallum (US 5,470,401).  As outlined above, McCallum does not teach the claimed iron-nitrogen layer.
Hamada et al. (US 4,837,114) teaches a Fe-B-R type permanent magnet with an anticorrosive film (abstract) where the metal film may be nitrides, etc. of metals such as Al, Zn, Ni, Cr, Cu, Co, Ti, Ta, Si, Ag, Au, Pt, or Rh (Column 3 lines 49-60).  There is no disclosure of the use of iron as a material for the nitride layer.
Similarly, Sakaki et al. (US 7,438,768) teaches a nitride coated Re2Fe14B-baed magnet with a metal nitride layer (abstract) and where the nitride is a reaction product of a metal of Cu, Ni, or alloy thereof (Column 5 line 60 – Column 6 line 9).
Naganami et al. (JP2014-160794 – machine translation) teaches a rare-earth transition nitrogen-based magnetic metal powder with a phosphate coating (abstract).  Applicant discloses where the instantly claimed antioxidant layer may be a phosphorus 
Zou et al. (CN104959618 – machine translation provided by applicant).  Zou is cited in the International Search Report and discloses a core-shell NdFeB magnetic powder with a nitride layer (abstract).  However, Zou differs from the instant claims in that it does not disclose the claimed RFeMB alloy or the combination with a further antioxidant layer.  Further, the nitride layer is only disclosed as being a rare-earth compound and not an iron compound as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105. The examiner can normally be reached M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784